Exhibit 10.3 Agreement to Assign and Settle Notes Whereas, BioNeutral Group Inc. (“BioN”) is indebted to numerous note holders; and Whereas, BioNhas concluded that as a consequence of BioN’s current financial condition BioN is not likely to be able to repay to its note holders the amounts owed to the note holders; and Whereas, Vinfluence Pty Ltd, (“VPL”) is attempting to assist BioN in restructuring BioN and assisting BioN to achieve its business objectives, Now Therefore, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: 1. BioN hereby represents to VPL that it is indebted to the note holders listed on Schedule 1 hereto in the amounts set forth thereon (the “Schedule 1 Notes”).BioN hereby represents to VPL that it is indebted to the note holders on Schedule 2 hereto in the amounts set forth thereon (the “Schedule 2 Notes”).The Schedule 1 and Schedule 2 Notes are sometimes collectively referred to as the “Notes”. 2. BioN represents and warrants to VPL that it agrees to VPL’s purchase and assumption of all or any portion of the Notes, and will execute any documents required to by BioN to assign the Notes to VPL in the amounts purchased by VPL.BioN shall execute such further and additional documents, including release agreements, as may be requested by VPL to complete the discharge of indebtedness intended contemplated by this agreement. 3. BioN shall immediately upon VPL’s request, assemble and transmit to VPL copies of all promissory notes, demands for payment, correspondence, and other documents describing, constituting or referring to the Notes. 4. BioN agrees to further settle any and all of the Schedule 1 Notes acquired by VPL, from time to time, in exchange for the issuance of such number of shares of BioN’s Series B Convertible Preferred Stock ( the “B Stock”), the designations, rights and preferences of which are set forth in the certificate of designation attached hereto as Schedule 3, equal to the total dollar amount of Schedule 1 Notes acquired by VPL.BioN agrees to further settle any and all of the Schedule 2 Notes acquired by VPL, from time to time, in exchange for the issuance of such number of shares of BioN’s Series D Convertible Preferred Stock (the “D Stock”), the designation rights and preferences of which are set forth in the Certificate of Designation attached hereto as Schedule 4, equal to the total dollar amount of Schedule 2 Notes acquired by VPL.For purposes of settling the Notes acquired by VPL the price per share of the Stock shall be $10.00 (by way of example the settlement of $800,000 of Notes shall result in the issuance of 80,000 shares of Stock). BioN shall execute and deliver a stock certificate or certificates evidencing such stock issuance not later than five (5) business days of receipt of the conversion notice. VPL understands that such stock certificates have not been registered for resale, are issued subject to the provisions of SEC Rule 144, are not liquid, and may be subject to restrictions and holding periods governing resale. VPL has reviewed BioN’s current and historical SEC reports and is aware of the risks attendant to accepting BioN stock. 1 5. In the event any Note holder set forth in Schedule 1 or Schedule 2 asserts claims against BioN to collect the Notes owed to such Note holder following the delivery of the B or D Stock, VPL shall be responsible for the defense and satisfaction of such claims. 6. BioN agrees that VPL shall have the right to compromise the Notes in any manner VPL determines is prudent and in the best interests of VPL, and that from and after the date hereof BioN will permit VPL the exclusive right to manage, compromise, defend and satisfy the Note. 7. This agreement may not be modified or amended except in writing, signed by the parties hereto. Each party has conducted its own diligence and inquiry into the matters which are the subject of this agreement and no party has relied on any promise, statement or representation except as specifically stated in this agreement. This agreement constitutes the full, complete and final expression of the parties understanding with respect to the subject matter hereof. BioN understands that VPL intends to resolve the Note at a steep discount to the face amount of the Note where possible. No party has relied on any representation or promise with respect to the subject matter of this agreement except as set forth herein. This agreement is deemed and agreement made and to be performed in the State of New York and shall be governed and construed in accordance with New York law. The federal and state courts situated in and for New York Count shall be the exclusive venue for any dispute arising hereunder, and the parties consent to the jurisdiction of such courts for such purposes. Agreed to this7th day of November, 2011 BioNeutral Group Inc.
